1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     MARISA HUDSON
6

7

8
                                 UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     MARISA HUDSON,                                               No.   2:18-CV-02812-AC
13

14                         Plaintiff,
                                                                  STIPULATION AND [proposed]
15                                                                ORDER FOR EXTENSION OF
                                                                  TIME TO FILE PLAINTIFF’S
16
         v.                                                       MOTION FOR SUMMARY
17   NANCY BERRYHILL, Acting                                           JUDGMENT
     Commissioner of Social Security,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to July 16, 2019.
24
            This is a first extension based on plaintiff’s counsel’s other work, including other federal
25
     court briefs and in particular because he would have four opening briefs due on the same day if he
26
     did not arrange extensions of time that include time for his other work.
27

28



                                             [Pleading Title] - 1
1    Dated:     June 18, 2019                                     /s/ Jesse S. Kaplan
                                                                  JESSE S. KAPLAN
2
                                                                  Attorney for Plaintiff
3

4
                                                                  McGREGOR W. SCOTT
5
                                                                  United States Attorney
6                                                                 DEBORAH LEE STACHEL
                                                                  Regional Counsel, Region IX
7                                                                 Social Security Administration
8

9    Dated: June 18, 2019                                          /s/ per e-mail authorization
                                                                  MICHAEL MARRIOTT
10                                                                Special Assistant U.S. Attorney
11                                                                Attorney for Defendant

12

13

14                                                 ORDER

15

16
              For good cause shown on the basis of this stipulation, the requested extension of
17
     plaintiff’s time to file a motion for summary judgment brief is extended to July 16, 2019.
18
              SO ORDERED.
19

20   Dated: June 19, 2019

21

22

23

24

25

26

27

28



                                              [Pleading Title] - 2
